Citation Nr: 0110065	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-20 772	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Cabell Huntington Hospital on 
May 1, 1999.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Mary's Hospital from May 1 
to May 3, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision by the VA 
Medical Center in Huntington, West Virginia.


FINDING OF FACT

The veteran has never been granted service connection for any 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Cabell Huntington 
Hospital on May 1, 1999, lacks legal merit.  38 U.S.C.A. 
§ 1728 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 17.120 (2000).

2.  The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at St. Mary's Hospital 
from May 1 to May 3, 1999, lacks legal merit.  38 U.S.C.A. 
§ 1728 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 17.120 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that VA should provide payment or 
reimbursement for medical expenses he incurred at Cabell 
Huntington Hospital on May 1, 1999, and at St. Mary's 
Hospital from May 1 to May 3, 1999.  He maintains that he 
required treatment at those facilities as a result of 
problems that arose due to medication issued by VA.

In order for a veteran to be entitled to VA payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 

hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).

In the present case, the Board finds that payment or 
reimbursement cannot be granted because the first of the 
three aforementioned criteria (denoted subsection (a) above) 
has not been met.  The record shows that the veteran has 
never been granted service connection for any disability.  
Thus, even assuming for purposes of argument that the 
remaining regulatory criteria have been met (i.e., that the 
treatment in question was rendered in a medical emergency, 
and that no VA or other federal facilities were available), 
the claims must fail for lack of a service-connected 
disability.  Cf. Hayes v. Brown, 6 Vet. App. 66 (1993).

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-

2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claims in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claims, 
without first remanding them back to the RO for further 
action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a letter, 
statement of the case (SOC), and supplemental SOC furnished 
the veteran, dated in June 1999, August 1999 and June 2000, 
respectively, he was notified of the information and evidence 
necessary to substantiate his claims.  All relevant evidence 
pertaining to his claims has been procured for review, and it 
appears clear from the record, as noted above, that his 
claims lack legal merit.  Consequently, inasmuch as VA has 
already fulfilled its duty to notify and assist in this case, 
and because the law is controlling, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Adjudication of these claims, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

